      Case 4:20-cv-01324 Document 11 Filed on 05/21/20 in TXSD Page 1 of 2
                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                                                                                               May 21, 2020
                        IN THE UNITED STATES DISTRICT COURT
                                                                                            David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

KIMBEL CARTER,                                     §
                                                   §
                        Plaintiff,                 §
                                                   §
v.                                                 §    CIVIL ACTION NO. H-20-1324
                                                   §
HARRIS COUNTY JAIL,                                §
                                                   §
                        Defendant.                 §

                                 MEMORANDUM AND ORDER

        Harris County Jail inmate Kimbel Carter, representing himself, filed a civil rights complaint

challenging the conditions of his confinement. He has now filed a motion for an injunction ordering

his release to home confinement due to the threat of COVID-19 at the jail.

        A court may grant a preliminary injunction only when the movant establishes that: (1) there

is a substantial likelihood that the movant will prevail on the merits; (2) there is a substantial threat

that irreparable harm will result if the injunction is not granted; (3) the threatened injury [to the

movant] outweighs the threatened harm to the defendant; and (4) the granting of the preliminary

injunction will not disserve the public interest. Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011)

(citing Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009). The party seeking injunctive relief

must prove each of the four elements before a preliminary injunction can be granted. Bluefieid

Water Ass’n, Inc. v. City of Starkville, Miss., 577 F.3d 250, 253 (5th Cir. 2009).

        Because a preliminary injunction is considered “an extraordinary remedy,” it is not granted

routinely, “but only if the party seeking the injunction has clearly carried the burden of persuasion

on all four elements.” Karaha Bodas Co., L.L.C. v. Perusahaan Pertambangan Minyak Dan Gas

Bumi Negara, 335 F.3d 357, 364 (5th Cir. 2003) (internal quotation marks and citation omitted).
      Case 4:20-cv-01324 Document 11 Filed on 05/21/20 in TXSD Page 2 of 2



        The decision to grant or deny preliminary injunctive relief is left to the discretion of the

district court. Id. at 363. Even when a movant establishes each of the four Janvey requirements,

whether to grant or deny a preliminary injunction remains discretionary with the court, and the

decision to grant a preliminary injunction is the exception, not the rule. Id. at 363-64.

        Carter fails to demonstrate that he is entitled to the relief he seeks. Carter’s complaint states

that he is in jail not as a pretrial detainee entitled to the presumption of innocence, but as a convicted

offender. He does not state whether he is serving a jail sentence or is held awaiting transfer to the

Texas Department of Criminal Justice. He does not identify the crime for which he was convicted,

preventing the court from balancing his interest in release with the public’s interest in him serving

his sentence.

        The motion, (Docket Entry No. 8), is denied.

                SIGNED on May 21, 2020, at Houston, Texas.



                                                        ______________________________________
                                                                 Lee H. Rosenthal
                                                           Chief United States District Judge




                                                    2
